223 F.2d 347
Edward D. TALBERT, Appellant,v.Hazel P. TALBERT, Appellee.
No. 12574.
United States Court of Appeals District of Columbia Circuit.
Argued May 17, 1955.
Decided May 26, 1955.

Mr. Clarence G. Pechacek, Washington, D. C., with whom Mr. Joseph A. Rafferty, Washington, D. C., was on the brief, for appellant.
Mr. Arthur J. Hilland, Washington, D. C., with whom Mr. Thomas N. Kindness, Washington, D. C., was on the brief, for appellee.
Before PRETTYMAN, BAZELON and BASTIAN, Circuit Judges.
PER CURIAM.


1
This was an action for absolute divorce on the ground of voluntary separation from bed and board for five consecutive years without cohabitation.1 The District Court, after hearing conflicting testimony, found as a fact that the parties were not voluntarily separated from bed and board without cohabitation for the five years next preceding the filing of the complaint. There was ample evidence to support this finding.


2
Affirmed.



Notes:


1
 31 Stat. 1345 (1901), as amended, 49 Stat. 539 (1935), D.C.Code § 16-403 (1951)